UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-4343



In Re: JANEEK WIGGAN,

                                                         Petitioner.



             On Petition for Writ of Mandamus.   (CR-00-5)


Submitted:    June 20, 2002                 Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Janeek Wiggan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On April 23, 2002, Janeek Wiggan filed this petition for a

writ of mandamus seeking an order directing the district court to

enter a final judgment order in his criminal case and appoint

substitute counsel.      The district court entered final judgment and

appointed substitute counsel on April 26, 2002; Wiggan’s mandamus

petition is therefore moot.          Accordingly, although we grant the

motion for leave to proceed in forma pauperis, we deny the petition

for a writ of mandamus.      We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                          PETITION DENIED




                                      2